Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Estella Gustilo on 06/18/2021.
The amended claims are listed below.
Claim 28: Change the recitation “adding a surfactant, and optionally a salt compound or a buffer or both, to” (line 3) to “adding a surfactant or a reagent containing a surfactant to”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed on 04/21/2021 and 06/15/2021 have been entered. Claims 1-27, 29, and 34 are cancelled. Claims 28, 30-33, and 35-50 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/JP2018/012354 filed on 03/27/2018 and claims foreign priority of JAPAN 2017-060842 filed on 03/27/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JAPAN 2017-060842, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 48-50 recite “a sonication step is not included or a sonication step for 1.0 minutes or more, 2.0 minutes or more, 5.0 minutes or more, 10 minutes or more, or 20 minutes or more, is not included in the method”, “formaldehyde is not used or formaldehyde is not used in an amount (wt%) 0.01 % or more, 0.02 % or more, 0.05 % or more, 0.1 % or more, 0.2 % or more, 0.5 % or more, 1.0 % or more, 2.0 % or more, or 5.0 % or more”, and/or “ribonuclease (RNase) is not used or wherein ribonuclease (RNase) is not used in an amount of 0.01 units or more, 0.02 units or more, 0.05 units or more, 0.1 units or more, 0.2 units or more, 0.5 units or more, 1.0 unit or more, 2.0 units or more, or 5.0 units or more”, which are not disclosed or supported by the prior-filed Application No. JAPAN 2017-060842. Thus, the priority date of claims 48-50 is 03/27/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 28, 35-38, and 47 because of incorrect recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 02/01/2021, is withdrawn in view of amended claims.
withdrawn in view of amended claims 30-33 and 48-50.
The rejection of claims 28-50 under 35 U.S.C. 102(a)(1) as being anticipated by Dhumpa et al., as set forth on pages 6-8 of the Non-Final Rejection mailed on 02/01/2021, is withdrawn in view of amended claim 28. Claims 30-33 and 35-50 depend from claim 28.

Allowable Subject Matter
The amended claim 28 is allowed. Claims 30-33 and 35-50, depending from claim 28, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 28, directed to A method of concentrating a nucleic acid, comprising the following steps (a) to (d): (a) adding a surfactant or a reagent containing a surfactant to a sample containing a protein-nucleic acid complex in which a protein and a nucleic acid are bound, wherein one or more of the protein is selected from the group consisting of histone and nucleocapsid protein, thereby producing a mixture; (b) bringing the mixture directly from step (a), an antibody specifically recognizing the protein, and a carrier which can adsorb or is adsorbed to the antibody, into contact with each other; (c) recovering the carrier from the sample to obtain the concentrated nucleic acid on the carrier, and (d) separating the concentrated nucleic acid from the carrier, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 02/01/2021, in which Dhumpa et al. (Diagnostic Microbiology and Infectious Disease 69:258-265, 2011) disclosed a schematic representation of sample preparation of avian influenza virus (AIV) using mAb-conjugated magnetic beads. The magnetic beads and fecal sample are mixed in a tube. The beads were separated using a magnetic stand and the inhibitors were removed. Fig. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 261, right col.). Sixteen different AIV strains that belong to 16 H and 9 N subtypes were used to evaluate the method. The viruses were prepared by propagation in 9- to 11-day old embryonated chicken SPF eggs. Monoclonal antibody against the nucleoprotein (NP) of AIV was selected for conjugation onto the surface of the beads. The NP is conserved in different AIV strains. Super-paramagnetic polystyrene beads with a diameter of 1.08 μm (Dynabeads, MyOne-Tosylactivated; Invitrogen) were used for the assay. The mAb-conjugated beads were washed 3 times with 1 mL of storage buffer containing PBS with 0.1% BSA and 0.05% Tween 20 and finally resuspended in 300 μL of the storage buffer. A fresh chicken fecal stock was prepared by suspending 1 g of chicken feces in 1 mL of PBS (10 mmol/L) and was used to prepare the AIV-spiked chicken fecal sample for testing. Fifty micrograms of mAb-conjugated magnetic beads were added to each of the 16 AIV subtypes spiked fecal samples. The mixture was mixed by slow rotation for 30 min at room temperature. The mixture was then placed in a magnetic particle concentrator (MPC-1, Invitrogen) to separate the bead-captured virus from the solution containing potential PCR inhibitors in feces and unbound virus. The supernatant was beads were washed 5 times with 1 mL of washing buffer (PBS 10 mmol/L and 0.05% Tween 20). Finally, the beads (with captured virus) were resuspended in 50 μL of washing buffer to have same volume with the RNA extraction method. RNA was also extracted from bead-captured virus to observe any loss of signal after the washing steps (page 259, left col., para. 4; right col., para. 2 and 3; page 260, left col. para. 1; right col., para. 2 and 3; page 261, left col., para. 1 and 3). AIV belongs to the Orthomyxoviridae family—an enveloped and negative-sense single-stranded RNA virus (page 258, right col., para. 1). Additional search also found Geng et al. (Lab Chip, 11:2842, 2011) who disclosed an analysis procedure for microfluidc ChIP assay (Fig. 2). The microchannels were initially rinsed with PBS with 0.02% Tween 20 (Sigma-Aldrich) to condition the channel and remove impurities. Subsequently, the superparamagnetic beads were loaded into the microchannels via the combined effects of pump-driven pressure and magnetic force generated by an external NdFeB permanent magnet (K&J Magnetics, Jamison, PA, USA). The partial closure of the valve allowed the liquid to pass through while retaining the beads. Once the beads accumulated to form a packed bed, the desired amount (1000, 500, 200, 100, or 50) of 6C2 cells were introduced into the microchannel by counting the flowing cells under a microscope. The cells were efficiently captured by the packed bed. The waste solution flowed into collection reservoir 1. The cells were then chemically lysed by infusing a small volume of lysis buffer [2% NP-40 (Sigma-Aldrich), 50 mM Tris-HCl (Sigma-Aldrich) pH 7.5, 50 mM NaCl (Sigma-Aldrich), 15 mM MgCl2 (Sigma-Aldrich), 10mM sodium butyrate, 1 mM PMSF (Sigma-Aldrich) and 1% protease inhibitor cocktail (Sigma-Aldrich); Note: the PMSF and protease inhibitor cocktail should be added freshly]. After incubation of cells in the lysis buffer for 5 min, the cell membrane was ruptured and intracellular chromatin was released. The chromatin was then sheared into small fragments by digesting with 1 U/ml MNase (Pierce Biotechnology) in the lysis buffer plus 10 mM CaCl2 (Sigma-Aldrich) for 10 min. Ca2+ serves as an activator of the enzyme. The concentrations of both the lysis buffer and MNase on the microfluidic chip were much higher than those used in traditional ChIP assays in order to ensure rapid However, the references did not teach or suggest the limitation “bringing the mixture directly from step (a), an antibody specifically recognizing the protein, and a carrier which can adsorb or is adsorbed to the antibody, into contact with each other”, required by claim 28, in which there is no intermediate step between step (a) and step (b) and thus the claimed method excludes centrifugation, fragmentation, and/or separation step that is or are required by the references between step (a) and step (b). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 28, 30-33, and 35-50 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623